WALLACE, JUDGE:
Claimant filed this claim in the amount of $140.76 against the respondent for damages sustained to a tire and rim on her 1975 Chevrolet Camaro automobile as a result of striking a pothole. The accident occurred on January 31, 1978, at approximately 8:15 p.m. on W.Va. Route 25 in Nitro, West Virginia. It was dark and it was raining. The claimant was traveling at approximately 25 mph intending to make a right-hand turn from Route 25 into a bowling alley in Nitro. There was a vehicle about 25 feet in front of her and another behind. She testified that she saw the lead vehicle hit something in the road which was later determined to be a pothole in the surface of the highway. She stated that she was unable to slow down or stop because of the traffic. Her automobile struck the hole, damaging the right rear tire and rim.
*188The consistent position of the Court with respect to cases involving alleged highway defects is set out in the case of Parsons v. State Road Commission, 8 Ct. Cl. 35 (1969), wherein the Court stated in part as follows:
“This Court has many times held that the State is not a guarantor of the safety of its travelers on its roads and bridges. The State is not an insurer and its duty to travelers is a qualified one, namely, reasonable care and diligence in the maintenance of a highway under all the circumstances. The case of Adkins v. Sims, 130 W.Va. 645, 46 S.E. (2d) 81, decided in 1947, holds that the user of the highway travels at his own risk, and that the State does not and cannot assure him a safe journey. The maintenance of highways is a governmental function and funds available for road improvements are necessarily limited.”
It was not established by the record that the respondent had notice of a dangerous condition in the highway, nor was such a neglect of duty proved that would create liability on the part of the respondent. Accordingly, the Court is of the opinion to and does disallow this claim.
Claim disallowed.